DETAILED ACTION
Claims 21-31, 33-35, and 38-40 were rejected in the office action mailed 6/7/2022.
Applicants filed a response, amended claims 21-23, canceled claims 26-27 and 32-40, and added new claims 41-51 on 9/7/2022.
Claims 21-25, 28-31, and 41-51 are pending.
Claims 21-25, 28-31, and 41-51 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21, 45, 46, 48, and 51 are objected to because of the following informalities:
Claim 21, line 3: amend “Mpa” to “MPa”
Claim 45, line 2: amend “Mpa” to “MPa”
Claim 46, line 2: amend “Mpa” to “MPa”
Claim 48, line 2: amend “Mpa” to “MPa”
Claim 51, line 2: amend “Mpa” to “MPa”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-25, 28, 30-31, and 41-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hetke (US 2008/0308249 A1, hereinafter “Hetke”).

Regarding claims 21, 25, 41, 42, 43, 44, 45, 46, 48, 49, 50, and 51, Hetke teaches a casting having a tight dendrite arm spacing of 30µm or less (Hetke, [0050] and claim 32). Moreover, Hetke also teaches a method of forming a casting including locating an engineered mold by a device, wrapping the mold in plastic, flushing the mold with helium, i.e., inert atmosphere, under a slight vacuum, filling the mold cavity, and then alloying the casting to solidify and remove the casting from the mold (Hetke, [0060]). Hetke further teaches that a stopper rod is included in the system to indicate when the mold is filled and stopping the filling once the metal level position receives a “mold full” signal (Hetke, [0043-0045]). Hetke also teaches that the casting is made from a lightmetal, i.e., molten metal, including magnesium, aluminum, lithium, sodium, cerments of these metals, or alloys thereof (Hetke, [0038]). 
Additionally, Hetke teaches that the flushing of the mold with helium occurs when a gas ingate is in communication with the mold (Hetke, [0049]). Hetke further teaches that the heat transfer gas may be flowed after the pour for further cooling effects, which reduces cycle times even more, i.e., inert gas is delivered to the surface of the casting during solidification (Hetke, [0049]). Hetke also teaches that the casting is an automotive engine component selected from the group consisting of engine blocks, cylinder heads, intake manifolds, engine cradles, chassis subframes, upper and lower control arms, and large and small structural components for the automotive, aircraft, aerospace, and commercial industrial applications (Hetke, claim 34). Hetke also teaches that mold 5 is cooled from about 1200°F to about 1000°F in around 90 seconds, i.e., cooling rate is 2.22°F/sec (1200-1000°F)/90sec (Hetke, [0054]).

Given that the materials and methods of making the casting of Hetke are substantially identical to the materials and methods of making the casting as used in the present invention, as set forth above, it is clear that the casting of Hetke would inherently have a percentage of elongation in a range of 10 to 14 and/or a yield strength in a range of 89 MPa to 92 MPa and a tensile strength in greater than 180MPa as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	

The dendrite arm spacing range of Hetke encompasses the range of 16-25µm of claim 25, less than 30µm of claim 21, 42, and 48, and the range of 25-30µm of claim 44 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
The engineered mold of Hetke corresponds to providing at least one mold of claim 21, providing a mold claim 42, and providing at least one mold and a fixture, loading the at least one mold into the fixture, transferring the fixture to a mold station claim 48 of the present invention. The gas ingate in communication with the mold and flushing the mold with helium of Hetke corresponds to connecting an inert gas to the mold, delivering inert gas to the mold, and flushing mold with inert gas of claim 21, connecting an inert gas to the mold, flushing the mold with inert gas to purge the mold of impurities and to create an O2-free area inside of the mold of claim 42, and before or after the transferring step, flushing the mold with an inert gas to create an area within the mold that is O2-free of claim 48 of the present invention. Filling the mold cavity with a lightmetal, and stopping when the “mold full” signal is given of Hetke corresponds to delivering molten metal to the mold to form a casting and stop delivering metal to the mold of claim 21, delivering a molten metal into the O2-free area inside of the mold, stopping the flow of molten metal of claim 42, and injecting molten metal into the mold, stop filling the mold when mold is full of claim 48 of the present invention. 
Flowing the heat transfer gas to the casting after pouring of Hetke corresponds to delivering the inert gas to an inner surface and an outer surface of the casting during solidification of the molten metal of claim 21, continuing to deliver inert gas to an inner surface and an outer surface of the casting during solidification of the molten metal and stopping the supply of inert gas to the mold of claim 42, and delivering the inert gas to an inner surface and an outer surface of the casting during solidification of the molten metal of claim 48. Removing the casting from the mold of Hetke corresponds to removing casting from mold of claim 21 and removing the casting from the mold of claim 42 of the present invention. The casting being an automotive engine component of Hetke corresponds to wherein the casting includes an automotive component of claim 41, 43, and 49 of the present invention. The cooling rate of Hetke corresponds to a cooling rate greater than 0.90 /sec of claims 46 and 51.

Regarding claims 22-24, 28, 30-31, and 47, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the casting of Hetke appears to be either identical or only slightly different than the structure and composition of the instantly claimed casting. Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103 is eminently fair and acceptable.
Given that claims 22-24, 28, 30-31, and 47 are directed to the process steps and claim 21 is a product-by-process claim, the limitations of the process don’t appear to impart structural limitations on the casting of claims 21 and 42. Therefore, claims 22-24, 28, 30-31, and 47 are  rejected for the same reasons as claims 21 and 42.  







Claims 21, 29, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al. (JP 2012176424A, hereinafter “Yamagata”).
The Examiner has provided a machine translation of JP 2012176424A. The citation of the prior art in this rejection refers to the machine translation.

Regarding claims 21 and 42, Yamagata teaches a low-temperature mold and low-pressure casting method in which the average of 2nd order dendrite arm spacing is 20µm or less in an aluminum alloy casting and the elongation at break is about 8-15% (Yamagata, [0030]). The dendrite arm spacing and elongation encompasses the ranges of the present invention.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the casting of Yamagata appears to be either identical or only slightly different than the structure and composition of the instantly claimed casting. Therefore, a rejection based alternatively on either 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 is eminently fair and acceptable.

Regarding claim 29, Yamagata also teaches that there are no examples in which a casting method is able to produce a casting in which the 20µm or less dendrite arm spacing is realized over the entire casting product, i.e., there is at least a portion of the casting that has a different dendrite arm spacing (Yamagata, [0007]). The differing dendrite arm spacing of Yamagata corresponds to further comprising a dendrite arm structure (DAS) in one area of the casting that is different than another area of the casting of claim 29 of the present invention.

Response to Arguments
In response to the amendments to the drawings and specification, the previous objections are withdrawn.
In response to the amendments to claims 21-23 and cancelling claim 27, the previous claim objections are withdrawn.
In response to the amendment to claim 21, it is agreed that Grassi does not disclose or suggest the present invention because Grassi does not teach at least one of the elongation or the yield strength as presently claimed. 
Applicant primarily argues:
“The Office equated a casting of Hetke to the claimed casting. (Office Action, p. 5). Hetke is completely silent with respect to the casting including a percentage of elongation in a range of 10 to 14 or a yield strength in a range of 89 Mpa to 92 Mpa. The foregoing properties cannot be construed as being inherent properties of the casting of Hetke because the casting of Hetke is prepared via a different process than the claimed casting. For instance, among other things, the process of Hetke fails to include delivering an inert gas to an inner surface and an outer surface of the casting during solidification of the molten metal.”
Remarks, pg. 11
The Examiner respectfully traverses as follows:
Firstly, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  
Secondly, Hetke expressly teaches a method that is substantially identical to the method as presently claimed. See pg. 4 above. Moreover, applicant has not provided an evidence, i.e., data, or scientific evidence as to why Hetke would not include the claimed properties. 
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Applicant also argues:
“Claim 28 recites in part “impinging inert gas at different pressure levels to different surfaces of the casting.” None of the cited references, including Hetke and Grassi, either alone or in combination, disclose the recitations of claim 28. Accordingly, claim 28 is separately patentable for at least this additional reason.
Claim 30 recites in part that “the flushing step provides inert gas at a rate of about 10 liters per minute for a period of about 10 seconds.” None of the cited references, including Hetke and Grassi, either alone or in combination, disclose the recitations of claim 30. Accordingly, claim 30 is separately patentable for at least this additional reason.
Claim 31 recites in part that “the step of delivering inert gas includes varying a flow rate of inert gas during the casting process.” None of the cited references, including Hetke and Grassi, either alone or in combination, disclose the recitations of claim 31. Accordingly, claim 31 is separately patentable for at least this additional reason.”
Remarks, pg. 12
The Examiner respectfully traverses as follows: 
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the casting of Hetke appears to be either identical or only slightly different than the structure and composition of the instantly claimed casting. Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103 is eminently fair and acceptable.
Given that claims 28, 30, and 31, are directed to the process steps and claim 21 is a product-by-process claim, the limitations of the process don’t appear to impart structural limitations on the casting of claim 21 absent evidence to the contrary. 

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738